UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6475



ROBERT E. YOUNG,

                                              Plaintiff - Appellant,

          versus


NEIL COLLIER, Probation Officer; CHRISTOPHER
BARDON, Probation Officer,

                                             Defendants - Appellees,

          and


RON   NICKOLS,   Sheriff;   OFFICER    NETTER;
BUCHEAUN; GAY; UNKNOWN OFFICERS,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:03-cv-3640)


Submitted:   October 10, 2007             Decided:   October 31, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert E. Young, Appellant Pro Se. Teresa A. Knox, Tommy Evans,
Jr., John Benjamin Aplin, SOUTH CAROLINA DEPARTMENT OF PROBATION,
PAROLE & PARDON SERVICE, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Robert   E.   Young    appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration of that order.        We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.       See Young v. Collier, No. 6:03-cv-

3640 (D.S.C. Sept. 19, 2006 & Mar. 23, 2007).             Further, we deny

Young’s motion for the appointment of counsel.            We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                  AFFIRMED




                                    - 3 -